Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Su on 2 November 2021.

The application has been amended as follows: 


Claims 1 – 18: (Canceled)

Claim 19: (Currently Amended) 
A method of enabling motion of an apparatus having a capacitive sensor, a mechanical switch, a power source, and an actuator with a motor driver circuit, the method comprising: 
receiving a sensor active signal from the capacitive sensor when a conductive object is disposed in a sensing region of the capacitive sensor; 
while receiving the sensor active signal, determining whether a switch active signal is received from the mechanical switch when the mechanical switch is actuated from a first position to a second position; [[and]] 
;
while the power connection between the power source and the motor driver circuit is established, receiving the switch active signal; and 
in response to receiving the switch active signal, enabling transmission of motion control signals to the motor driver circuit.

Claim 20: (Canceled)

Claim 21: (Currently Amended) 
The method of claim [[20]] 19, further comprising, prior to enabling the transmission of motion control signals, determining no faults are currently detected that are associated with the actuator.

Claim 22: (Previously Presented) 
The method of claim 21, further comprising: determining a target motion trajectory for the actuator; and transmitting motion control signals to the motor driver circuit for causing the actuator to generate an output motion that follows the target motion trajectory for the actuator.

Claim 23. (Canceled)

Claim 24. (Canceled)





Claim 25. (Currently Amended) 
A motion-enable system, comprising: 
an actuator; 
a mechanical switch that includes an interface surface that is disposed on a first side and configured to receive a physical input and a second side that is different from the first side, wherein the mechanical switch is configured to enable a first signal when the mechanical switch is actuated from a first position to a second position by the physical input, and wherein the first signal indicates that the mechanical switch is in a first active state; 
a capacitive sensor with a sensing region that extends past the interface surface of the mechanical switch, wherein the capacitive sensor is configured to enable a second signal when a conductive object is disposed in the sensing region and the second signal indicates that the capacitive sensor is in a second active state, and 
a controller configured to: 
receive the second signal; 
in response to receiving the second signal, establish a power connection between a power source and a motor driver circuit of the actuator;
while receiving the second signal, receive the first signal; and 
in response to receiving the first signal while receiving the second signal, enable motion of the actuator, 
wherein at least a portion of the mechanical switch is disposed between the interface surface and the capacitive sensor and prevents the user digit from contacting the capacitive sensor[[;]]. 



Claim 26. (Previously Presented) 
The method of claim 19, wherein the capacitive sensor and the mechanical switch are included in a single motion-enable device.

Claim 27. (New) 
The motion-enable system of claim 25, wherein the capacitive sensor is configured with an extended sensing region that extends beyond the sensing region that extends past the interface surface.

Claim 28. (New) 
The motion-enable system of claim 27, wherein the controller is further configured to, after enabling the second signal, continue to enable the second signal when the conductive object is disposed in the extended sensing region and is no longer disposed in the sensing region that extends past the interface surface.

Reasons for Allowance
Claims 19, 21-22, 25-28, as filed 8 September 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method of enabling motion of an apparatus using combined capacitive sensor and mechanical switch to allow for user operation of selective powering and motion control of a mechanical actuator and corresponding motor driver circuit, including operations to: "receiving a sensor active signal from the capacitive sensor when a conductive object is disposed in a sensing region of the capacitive sensor; while receiving the sensor active signal, determining whether a switch active 
The closest prior art of record would be newly cited prior art Peterson (US2008/0130835), which teaches a motor/actuator operating safety switch having combined capacitive proximity sensor and mechanical switch, the system requiring both (AND logic) or alternatively one of the inputs (OR logic) to operate motor (see for example Peterson: [0045-0051], [0055], [0059], Figs. 3-4, 6), the AND logic embodiment resulting in motor activation in response to receiving both capacitive and mechanical switch signals, while the OR logic embodiment resulting in motor activation when capacitive sensor signal is received but not the mechanical switch signal. Furthermore, although Peterson does not explicitly discuss connection of power source for the selective activation of the motor/actuator, further prior art such as Travanty (US4987583) or similar generally suggests that it is known and obvious for user operated switch systems activating/deactivating an actuator to do so by connecting/disconnecting power supply to the motor together with corresponding motor control signal, and thus suggests connection of power source together with operating/controlling the actuator. However, the cited prior art of record does not sufficiently teach or suggest that the system separately connects power to the motor driver in response to 
Claims 21-22, 26, are allowed for being dependent on claim 19.
Claim 25, as amended above, recite a motion-enable system comprising mechanical switch, capacitive sensor, actuator, and controller controlling power connection and motor control the actuator and its motor driver in essentially the same manner as discussed regarding claim 19 including separate control of power connection and motion control in response to the capacitive sensor and mechanical switch signals, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 19 above.
Claims 27-28 are allowed for being dependent on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836